Exhibit 10.27

SUPPLEMENTAL AGREEMENT TO

ASSET PURCHASE AGREEMENT DATED 9TH OCTOBER 2015

 

This Supplemental Agreement (the “Agreement”) is entered into on 15th August
2018 (the “Effective Date”) among

 

NeuroHabilitation Corporation, a Delaware corporation, having its registered
address at 642 Newtown Yardley Road, Suite 100, Newtown PA, 18940 (the “NHC”).

 

And

 

A&B (HK) Company Limited, a company existing under the laws of Hong Kong, having
its registered address at Unit 2106, 21st Floor, Island Place Tower, No.510
King's Road, North Point, Hong Kong (the “A&B”).

 

And

 

CMS Medical Limited, a company existing under the laws of Malaysia, having its
registered address at Brumby Centre, Lot 42, Jalan Muhibbah, 87000 Labuan F.T.,
Malaysia (the “CMS”).

 

Each a “Party” and jointly the “Parties”.

 

Whereas, NHC and A&B entered into the Asset Purchase Agreement dated 9th October
2015 (the “Main Agreement”), according to which A&B acquired certain assets of
NHC relating to PoNS Devices, Components and Services (collectively the
“Purchased Assets” as defined in the Main Agreement) within the People’s
Republic of China, Taiwan, Hong Kong Special Administrative Region, Macau
Special Administrative Region and Singapore (collectively “Territory”).

 

Whereas, A&B is a company with a controlling shareholder, Dr. Lam Kong, in
common with CMS. Whereas, A&B desires to transfer the Purchased Assets to CMS
and CMS desires to acquire it.

Whereas, as per the clause 23 (c) in the Main Agreement, the Main Agreement or
any part of it shall be assignable or transferred by A&B to any third party with
prior written notice to NHC provided the assignor shall procure the assignee
strictly perform the Main Agreement.

 

Now, therefore, Parties hereby agree as follows:

 

1.All Parties acknowledge and agree, A&B has transferred and sold and CMS has
purchased and acquired all the Purchased Assets under the Main Agreement as of
the Effective Date and accordingly CMS becomes the owner of all the Purchased
Assets in the Territory (“Transaction”). The terms and conditions of aforesaid
Transaction will be separately agreed between A&B and CMS.

 

2.All Parties further acknowledge and agree that the Main Agreement shall be
novated from the Effective Date with effect that CMS is substituted for A&B in
assuming and performing the rights, obligations and liabilities of A&B under the
Main Agreement, thereafter the Main Agreement shall be only binding upon and
inure to the benefit of CMS and any Purchased Assets once materialized shall be
physically transferred to CMS UNLESS AND UNTIL that A&B and CMS jointly give a
thirty (30) days’ written notice to NHC of the termination of this Agreement, in
which case the Parties hereto shall agree to a restoration to original
conditions (Restitutio in Integrum) of the Main Agreement. For clarity, the
physical transfer and

1.



1  / 2

 

 



--------------------------------------------------------------------------------

handover of the Purchased Assets as of the Effective Date shall be conducted
between the NHC and CMS, while A&B, if necessary, will remain in contact with
NHC and provide necessary assistance for such transfer and handover in the name
of CMS, until A&B and CMS have jointly notified NHC in writing that the PoNS
Device and Components have been approved for commercialization in the People’s
Republic of China, and, if applicable, such Transaction has been duly approved
by shareholders of China Medical System Holdings Limited, a listing company on
the Stock Exchange of Hong Kong, holding 100% equity of CMS (“Approval”).

 

3.All Parties acknowledge and agree, upon the prior written instruction of A&B,
NHC shall directly and physically deliver to CMS the Purchased Assets such as
Intellectual Properties or Dossiers which have existed and become controlled by
NHC as of the Effective Date, other than those already delivered and transferred
to A&B before, and may license CMS with respect to Licensed IP directly within
reasonable time.

 

4.All Parties acknowledge and agree that an appropriate notice of the transfer
of the Purchased Assets as required by the clause 23 (c) of the Main Agreement,
has been duly served on NHC by A&B when this Agreement is concluded.

 

 

5.

Miscellaneous

 

5.1No amendment of this Agreement shall be valid unless made in written form and
duly executed by Parties. Unless otherwise stated, all capitalized terms used in
this Agreement are as defined in the Main Agreement. Apart from the modification
as mentioned above, the other parts of the Main Agreement will remain unchanged
and in full force and effect.

 

5.2This Agreement is written in English and executed in three (3) copies. Each
Party shall hold one (1) copy which shall have the same force and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

 

 

A&B (HK) Company Limited

 

 

By: /s/ Lam Kong

Name: Dr. Lam Kong

Title: Director

CMS Medical Limited

 

 

By: /s/ Huaizheng Peng Name: Dr. Huaizheng Peng Title: Director

 

 

 



 

 

 

 

NeuroHabilitation Corporation



 

By: /s/ Philippe Deschamps Name: Philippe Deschamps

 

Title:



President & CEO



2  / 2

 

 

